Citation Nr: 0115268	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-22 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a date earlier than February 10, 1999, for the 
assignment of a 60 percent disability rating for a lumbar 
spine condition characterized as history of multiple 
herniated discs, status post laminectomies, L3, L4, L5 and 
S1.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel







INTRODUCTION

The appellant served as a member of the Army National Guard, 
during which he had active duty for training from January 
1961 to March 1961.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The record reflects that by statement received through 
counsel in June 2000, the appellant requested service-
connection for an intervertebral cervical neck condition and 
associated symptoms.  By rating decision dated in December 
2000, service connection was denied for the claimed 
disabilities.  Because the appellant has not filed a notice 
of disagreement as to the other claimed disorders, the denial 
of service connection as to these disorders is not before the 
Board for appellate review.  See 38 U.S.C.A. § 7105(a).


FINDINGS OF FACT

1. On July 21, 1998, the appellant filed a claim for an 
increased disability rating for history of multiple 
herniated discs, status post laminectomies, L3, L4, L5 and 
S1, previously evaluated as 40 percent disabling.

2. As of July 21, 1998, it was factually ascertainable that 
the appellant's history of multiple herniated discs, 
status post laminectomies, L3, L4, L5 and S1, was 
characterized by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain with little 
intermittent relief.





CONCLUSION OF LAW

The criteria for the assignment of an effective date of July 
21, 1998, for the assignment of a 60 percent disability 
rating for history of multiple herniated discs, status post 
laminectomies, L3, L4, L5 and S1, are met.  38 U.S.C.A. § 
5110(b)(2) (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400(o)(1) and (2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the RO erred in failing to assign 
an earlier effective date for the grant of a 60 percent 
disability evaluation for the service-connected lumbar spine 
condition, characterized as history of multiple herniated 
discs, status post laminectomies, L3, L4, L5 and S1.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will review the pertinent evidence of 
record, the applicable law, and will then proceed to its 
analysis.  

Factual Background

The appellant has been in receipt of service connection for a 
history of multiple herniated discs and associated 
laminectomies since June 1996.  The back disorder was then 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, and 
a 40 percent disability evaluation was assigned, effective 
the date of receipt of the appellant's claim - January 16, 
1996.  Thus, the appellant's back disorder was characterized 
as involving a "severe" disability, involving recurring 
attacks with intermittent relief.  Compare 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1996) and (2000).  By decision dated in 
July 1998, the assigned disability evaluation was confirmed 
by the Board.      

The appellant's claim arose by statement received in July 
1998.  In substance, the appellant alleged that the assigned 
disability rating should have been granted retroactively to 
the date of his active duty for training.  In a December 1998 
statement through counsel, the appellant also requested 
consideration for an increased disability rating.  

In due course of the development of his claim, private and VA 
medical records were received.  Treatment records authored by 
A.M.S., M.D., a neurologist, reflect that the appellant was 
treated for cervical disc degeneration and pain after 
sustaining an employment injury in November 1998.  

The appellant underwent a VA physical examination in October 
1999.  The appellant reported that he was experiencing 
increasing difficulty with walking and standing over the 
course of the previous three months.  He stated that his back 
would pain would cause him to awaken at least three times 
nightly.  He stated that within the previous six months, he 
had lost two weeks of work, and that he his functioning as a 
Chief of Police had become limited to desk duties, due to his 
back pain.  Upon clinical examination, the appellant's lumbar 
spine range of motion was to 10 degrees of backward flexion, 
forward flexion, left lateral flexion, and right lateral 
flexion.  Radiographic examination detected "severe" disk 
space narrowing at L5-S1 and spondylolisthesis of L5-S1.

By rating decision dated in November 1999, the assigned 
disability rating was increased to 60 percent, effective 
October 25, 1999.  The date was established as it was the 
date of the last VA examination, at which time it had become 
factually ascertainable that the appellant had sustained an 
increase in his back disability.  The RO then denied an 
earlier effective date for the grant of service connection 
for a back disorder.

Additional VA medical records were thereafter received.  In a 
February 10, 1999, treatment note, the appellant was reported 
to have stated he had pain every hour of the day.  He stated 
that he had pain down both legs, and although he could walk, 
his walking was limited.  On a pain scale of from 1 to 10, he 
described back pain of a severity of about 5 generally, and 
sometimes up to 6 or 7.  Other treatment records then 
received indicate that while the appellant was noted to have 
had good results from a back fusion of the L5/S1 spine, he 
was reporting chronic back pain, without relief since March 
1997.  

By rating decision dated in February 2000, the assigned 
disability rating of 60 percent was made effective as of 
February 10, 1999.  The appellant filed a timely notice of 
disagreement as to this rating decision, and this appeal 
followed.   

Relevant Law

Unless specifically provided otherwise, a claim of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2); 
Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  See VAOPGCPREC 12-98 
(explaining that 38 C.F.R. § 3.400(o)(2) should be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty).

Accordingly, if an increase in disability is found to have 
occurred within one year prior to receipt of the claim, the 
increase is to be made effective as of the date that the 
increase was "factually ascertainable."  If an increase in 
disability occurred more than one year prior to the claim, 
the increased rating is effective from the date of claim.  If 
the increase occurred after the date of claim, the effective 
date of the increased rating is the date that an actual 
increase in disability is shown.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. 
App. 125 (1997); VAOPGCPREC 12-98; see also Hazzard v. Brown, 
4 Vet. App. 254 (1993); Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992) (Holding that  evidence in a claimant's file 
which demonstrates that an increase in a disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues). 


Analysis

The appellant's primary contention is that the RO erred in 
finding the earliest date of a factually ascertainable 
increase of his disorder was February 10, 1999.  Instead, the 
appellant argues that the severity of his disorder was 
factually ascertainable as of July 21, 1998, as it was then 
that the appellant submitted his claim for an increase in 
compensation.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and redefined 
and expanded VA's obligations to assist claimants in 
developing evidence for VA benefits.   See VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A). 

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
the VCAA specifically provides in part that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A). 

Here, the appellant argues through counsel that his 
disability increased as of the date of his claim - July 21, 
1998.  Having carefully considered the appellant's contention 
in this regard, the Board finds nothing in the record to 
dispute the appellant's subjective report as to this 
occurrence, or its date.  

It is not to be doubted that further medical inquiry could be 
conducted to confirm the appellant's subjective report.  
However, given the appellant's consistent reports, and the 
lack of contradictory evidence as to the severity of the 
disorder in question, further medical examinations would 
serve no useful purpose and would only impose unnecessary 
burdens on VA and the Board.  See 38 U.S.C. § 7261(b); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Applicable law mandates that when 
the evidence both "for" and "against" the claim is in 
relative balance, the claimant is to be accorded the benefit 
of the doubt.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Such is 
present here, and the an effective date of July 21, 1998, 
will be assigned for a 60 percent rating, the maximum 
schedular provision, for the service-connected back disorder.

The Board has also considered whether an effective date 
earlier than July 21, 1998, may be assigned.  Noted in this 
regard are the appellant's numerous due process contentions 
relative to the alleged inadequacy of the August 2000 
Statement of the Case.  See Substantive Appeal, received 
October 16, 2000.  Because this decision grants the 
appellant's claim on the sole ground that the severity of his 
disability was, as he contends, factually ascertainable as of 
July 21, 1998, the appellant's other contentions are moot.  

The record does not otherwise reflect that the appellant took 
issue with the Board's July 16, 1998, decision then 
confirming the assigned disability rating of 40 percent as to 
his back disorder.  In these circumstances, the appellant has 
not proffered facts or allegations to the effect that his 
disability worsened prior to July 21, 1998.

Instead, the record reflects that apart from reporting the 
claimed severity of his disorder, the appellant made various 
contentions as to alleged procedural infirmities in the 
processing of his claim.  In an August 1999 letter, the 
appellant through counsel argued that in substance that he 
submitted an informal claim by virtue of his discharge from 
the Army National Guard in March 1961.  The appellant 
contended that the effective date of his compensation should 
therefore be established as of the date of discharge.

In support of this contention, the appellant cited 38 C.F.R. 
§ 3.155(a), providing in relevant part that any communication 
or action, indicating an intent to apply for one or more VA 
benefits, from a claimant, or his or her representative, a 
Member of Congress, or other person acting on behalf of a 
person may be considered an informal claim.  Also, under 38 
C.F.R. § 3.1(p), a claim of entitlement may be either formal 
or informal written communication "requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit."  See LaLonde v. West, 12 Vet. App. 377 (1999); 
Brandon v. West, 12 Vet. App. 32 (1999).

In this matter, the appellant has not referred to, nor does 
the record show, that he made any communication or took any 
action that would evince an intent to apply for VA benefits.  
Instead, the appellant argues that under 38 U.S.C.A § 
7722(c), VA had a statutory obligation to notify him of the 
benefits to which he was entitled.  
Under this statute, VA is to provide "outreach services," 
including the apprisement to veterans at the time of 
discharge or release from active duty of all VA benefits and 
services for which the veteran may be eligible.  38 U.S.C.A § 
7722(b).    

The appellant's contention is without merit.  Although the 
outreach provision codified in section 7722 was enacted in 
March 1970 (Pub. L. No. 91-219, § 240(a), 84 Stat. 76, 84 
(1970)), approximately nine years after the appellant's 
discharge from service, it has been held that Section 7722 
has no provision for retroactive application.  Saunders v. 
Brown, 4 Vet. App. 320, 322-323 (1993); see Smith v. 
Derwinski, 2 Vet. App. 429 (1992).  

Although the appellant contended in his July 1998 statement 
giving rise to the current claim that he was informed by a VA 
employee that he was not entitled to apply for VA benefits 
upon his release from National Guard service, "erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits."  McTighe v. Brown, 7 
Vet. App. 29, 30 (1994).  See, in general, Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
[the payment of Government benefits must be authorized by 
statute; therefore, erroneous advice given by a Government 
employee cannot be used to estop the Government from denying 
benefits].

In sum, by this decision, the appellant is assigned a 60 
percent schedular evaluation (the maximum schedular 
provision) effective the earliest date at which applicable 
law would allow.   



ORDER

An effective date of July 21, 1998, is assigned for a 60 
percent rating for history of multiple herniated discs, 
status post laminectomies, L3, L4, L5 and S1.  



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals



 

